              Case 2:12-cr-00023-RSM Document 122 Filed 08/06/20 Page 1 of 2




 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
          UNITED STATES OF AMERICA,                        NO. CR12-023 RSM
10
                               Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                                                         SEAL EXHIBITS 1, 3, AND 5 TO
12
                                                         GOVERNMENT’S RESPONSE TO
                          v.
13                                                       DEFENDANT’S MOTION FOR
                                                         COMPASSIONATE RELEASE
14
          CHARLES DEVILLE NASH,                          PURSUANT TO 18 U.S.C.
15                                                       § 3582(c)(1)(A)
                               Defendant.
16
17
             This matter has come before the Court on the motion to seal Exhibits 1, 3, and 5 to
18
     Government’s Response to Defendant’s Motion for Compassionate Release Pursuant to 18
19
     U.S.C. § 3582(c)(1)(A). The Court has reviewed the motion and records in this case and
20
     finds there are compelling reasons to permit the filing under seal of the Exhibits 1, 3, and
21
     5 to Government’s Response to Defendant’s Motion for Compassionate Release Pursuant
22
     to 18 U.S.C. § 3582(c)(1)(A), due to the sensitive information contained therein.
23
     //
24
     //
25
     //
26
     //
27
     //
28
      Sealing Order                                -1                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      United States v. Nash, CR12-023 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:12-cr-00023-RSM Document 122 Filed 08/06/20 Page 2 of 2




 1         IT IS HEREBY ORDERED that Exhibits 1, 3, and 5 to Government’s Response to
 2 Defendant’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)
 3 be filed under seal.
 4         DATED this 6th day of August, 2020.
 5
 6
 7
 8
 9
                                                      A
                                           RICARDO S. MARTINEZ
10                                         CHIEF UNITED STATES DISTRICT JUDGE
11
12
     Presented by:
13
14 /s/ Catherine L. Crisham
   CATHERINE L. CRISHAM
15 Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28
     Sealing Order                               -2                 UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Nash, CR12-023 RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
